DETAILED ACTION

Continued Examination Under 37 CFR 1.114
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2021 has been entered.
The claim amendment received May 10, 2021 has been entered.  Claims 1, 8, and 20 were amended.  Claims 2-7, 13, and 14 are cancelled claims.  Claims 1, 8-12, and 15-22 are pending.
Regarding the previous election of species, Formula (4) had been under consideration.  Formula (4) was removed from the amended claims and now only (5), (6) and (7) are present.  The election of species requirement is now withdrawn and all pending claims are now under consideration.
All previous rejections over claims 2-7, 13, and 14 are now withdrawn, because the claims are now cancelled claims.
The rejection of claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the last office action (mailed 02/09/2021) is withdrawn due to the amendment of claim 20.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 22 recite a material of “the following General Formula (1)”, but there is no Formula (1) included in the claims.  The limitation directed to a General Formula (1) renders claims 21 and 22 indefinite.  Clarification and/or correction are required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8, 10-12, 15, 16, and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oh et al. (US 2003/0118866 A1) in view of Okada et al. (US 2002/0055014 A1).


    PNG
    media_image1.png
    110
    193
    media_image1.png
    Greyscale

In the formula, m+n may be 2 (see par. 30), L groups are taught at par. 35 and 72,  Z may be –A2-Q-A3- (see par. 31) where Q is expressly taught to include the following group encompassing bonding locations on the same pyrene core ring position(s) as required by instant general formulas (5), (6), and (7) (see par. 34 and top of page 5, par. 71):

    PNG
    media_image2.png
    102
    102
    media_image2.png
    Greyscale

The Oh et al. A2 and A3 groups may include heterocyclic groups (see par. 33) per instant “A2” and “A3” divalent groups.  Oh et al. does not appear to exemplify the specific instant 5-membered heterocyclic groups of instant Formula (5), (6) or (7):

    PNG
    media_image3.png
    51
    43
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    46
    46
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    59
    72
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    59
    70
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    92
    105
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    92
    99
    media_image8.png
    Greyscale
.
In the analogous art of EL device organic compounds, Okada et al. teaches a divalent heterocyclic linking groups may include heterocyclic groups the same as the above instant 

    PNG
    media_image9.png
    42
    76
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    40
    74
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    65
    179
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    42
    94
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    55
    162
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    99
    186
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    127
    171
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    164
    167
    media_image16.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected divalent heterocyclic groups as taught by Okada for Oh et al. groups A2 and A3, because Oh et al. clearly defines A2 and A3 as heterocyclic groups and groups the same as claimed are taught in the art as a known divalent heterocyclic ring group by Okada.  One would expect to achieve Oh et al. diarylamine compounds having heterocyclic A2 and A3 linking groups as defined with a predictable result and a reasonable expectation of success.  
	Regarding the amine compounds of Oh et al. as “light emitting material”, since Oh et al. teaches amine derivatives the same as derivatives within those recited by applicant the property of light emitting properties and capability is considered to be the same.  "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The Oh et al. amine compound is in the light emitting layer (see abstract) and may be contained in a major or minor amount (see par. 59).  Regarding instant claims 10 and 11, the 
Regarding claim 20, Oh et al. teaches the amine compound is used in a light emitting layer with other materials (see abstract) such as an Alq3 quinoline derivative host (see par. 75).  Alq3 is a metal complex.
The Oh et al. amine compound is in the light emitting layer (see abstract) and may be contained in a major or minor amount (see par. 59).  Regarding claims 21-22, the amine compound may be present in a light emitting layer in an amount of 0.05-99.9 wt. % (see Oh par. 59).

Claims 9 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oh (US 2003/0118866 A1) in view of Okada et al. (US 2002/0055014 A1), and in further view of Ara (US 2003/0027016).
Oh et al. and Okada et al. are relied upon as set forth above for the teaching of instant general formula (5) to (7) compound(s) in an organic light emitting device.
Oh et al. teaches the amine compound is used in a light emitting layer with other materials (see abstract) such as an Alq3 quinoline derivative host (see par. 75), but  Oh et al. is silent with regard to selecting an anthracene-based host material in combination with the amine compound per instant general formula 1.  Oh et al. appears silent with respect to teaching other specific second host materials in the light emitting devices.  Ara teaches in analogous art effective host materials with improved performance over Alq3 (see par. 57 and 61).  The host materials taught by Ara et al. include anthracene-based compounds (see par. 189-195 - starting at 3 second host material, because one would expect the anthracene host derivative to provide the similar function of an effective host material in the Oh et al. device with a predictable result.  The substitution would have been using known host material for another and would lead to the predictable results of using the compounds of Ara et al. as host material.  Further, there is no persuasive evidence on the record that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art and accordingly the claim is considered unpatentable as obvious under 35 U.S.C. 103(a), because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another.
	Further regarding claim 20, Ara anthracene host derivatives may include arylamino substituent groups (see par. 197, 208).

Response to Arguments
Applicant's arguments filed May 10, 2021 have been fully considered but they are not persuasive. 
A rejection over Oh in view of Okada is again set forth in this office action.  The rejection has been modified in view of the amendment made May 10, 2021 and cancellation of the previous species under consideration.
Applicant argues on page 11 of the remarks dated May 10, 2021 with respect to heterocyclic groups contained in formulas (5) to (7) that “Neither Oh nor Okada teaches any of 
The office notes that where a claimed improvement of a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex  Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  Accordingly, applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claims are unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iwanaga et al. (US 2004/0062950 A1) teaches diarylamine compounds with 5-membered divalent heteroarylene core groups (see abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWN L GARRETT/Primary Examiner, Art Unit 1786